                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                   )
                                           )
v.                                         )             No. 3:18-CR-6-01
                                           )             Judge Phillips
NATHAN S. MARLOW                           )


                            MEMORANDUM AND ORDER



       Defendant Nathan S. Marlow faces several charges arising out of a drug conspiracy.

Specifically, defendant is charged with conspiring to distribute and to possess with intent

to distribute methamphetamine [Doc. 3, Count One]; conspiracy to commit money

laundering (Count Two); and with the distribution of methamphetamine (Count Three).

The defendant filed a motion to suppress electronic surveillance [Doc. 288] and the

government has responded in opposition to the motion [Doc. 308].

       On January 22, 2019, United States Magistrate Judge Debra C. Poplin conducted a

hearing on the pending motion. On May 6, 2019, Magistrate Judge Poplin issued a sealed

Report and Recommendation (“R&R”), recommending that the defendant’s motion be

denied [Doc. 344].

       A district court is both statutorily and constitutionally required to conduct a de novo

review of a magistrate judge’s report and recommendation. See United States v. Shami,

754 F.2d 670, 672 (6th Cir. 1985). However, it is necessary only to review “those portions

of the report or specified proposed findings or recommendations to which objection is
made.” 28 U.S.C. § 636(b). The district court need not provide de novo review where

objections to a report and recommendation are frivolous, conclusive, or general. See Mira

v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

      No objections to the R&R have been filed, and the time for doing so has now passed.

Fed. R. Crim. P. 59(b)(2). The undersigned has nonetheless thoroughly reviewed the R&R,

the defendant’s motion, and the government’s response.

      The Court is in complete agreement with Magistrate Judge Poplin’s

recommendation. Accordingly, the Court ADOPTS in whole the findings of fact and

conclusions of law set out in the sealed R&R [Doc. 344]. The defendant’s motion to

suppress electronic surveillance [Doc. 288] is DENIED.

      IT IS SO ORDERED.



                                    s/ Thomas W. Phillips
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                            2
